1

2

3

4

5
                                        UNITED STATES DISTRICT COURT
6
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8        SECURITIES AND EXCHANGE                                      1:16-cv-00344-LJO-JLT
         COMMISSION,
9                                                                     ORDER UNFREEZING MARGARITA
                                   Plaintiff,                         NASE’S CAPITAL ONE FUNDS (ECF
10                                                                    No. 327)
                           v.
11
         BIC REAL ESTATE DEVELOPMENT
12       CORPORATION and DANIEL R. NASE,
         individually and d/b/a BAKERSFIELD
13       INVESTMENT CLUB,
14                                 Defendants,
15       BIC SOLO 401K TRUST and MARGARITA
         NASE,
16
                                   Relief Defendants.
17

18

19
             On July 10, 2019, this Court ordered that the frozen Capital One funds in the amount of $50,000
20
     belonging to Margarita Nase held in the Vick Law Group client trust account shall be unfrozen in
21
     fourteen days from electronic service of that order, unless a party files an objection. ECF No. 428. That
22
     deadline has passed and no party has filed any objection to the unfreezing of Ms. Nase’s funds.1
23

24
     1
25    In a separate order, the Court ordered the frozen Capital One funds belonging to Defendant Daniel Nase to remain frozen,
     due to the SEC’s objection. ECF Nos. 429-30.
                                                                  1
1    Therefore, the Capital One funds belonging to Ms. Nase, and any interested accrued thereupon, are

2    ORDERED to be unfrozen and returned to Ms. Nase.

3

4    IT IS SO ORDERED.

5       Dated:    July 30, 2019                            /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                       2
